IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Nether Providence Township               :
                                         :   No. 552 C.D. 2015
            v.                           :
                                         :   Argued: October 5, 2015
David Coletta,                           :
                   Appellant             :


BEFORE:     HONORABLE RENÉE COHN JUBELIRER, Judge
            HONORABLE PATRICIA A. McCULLOUGH, Judge
            HONORABLE JAMES GARDNER COLINS, Senior Judge



OPINION BY
JUDGE McCULLOUGH                                         FILED: January 5, 2016


            David Coletta (Coletta) appeals from the March 6, 2015 order of the
Court of Common Pleas of Delaware County (trial court), which denied his motion
to dissolve or modify a preliminary injunction.


                          Facts and Procedural History
            Coletta is the owner of improved property located at 316 South
Providence Road, Wallingford, Pennsylvania (the Property). On October 10, 2010,
Nether Providence Township (Township) received a report of a fallen tree on
Coletta’s house. (Reproduced Record (R.R.) at 44-45.) Shortly thereafter, the
Township Engineer and the Building Code Official each inspected the residence
and determined that it was unsafe for habitation because there was imminent
danger of the building’s collapse. The Township notified Coletta of this finding
and condemned the structure until such time as Coletta retained a professional to
declare it safe to occupy or prescribed corrective methods necessary to make it safe
and those methods were carried out to the satisfaction of the Township’s Code
Enforcement Office. (R.R. at 4-6.)
             On March 19, 2011, Coletta received delivery of modular home
components at the Property.       Coletta assembled the modular home, attached
utilities, and moved into the home with his three minor children without permits,
inspection, or an occupancy certificate. (R.R. at 8-10.)
             On March 22, 2011, the Township notified Coletta that the modular
home violated Township codes and that citations would be issued each day that the
Property remained in violation. Coletta did not comply with the Township’s
directives; although he received numerous citations for the continued violations, he
continued to occupy the modular home. Subsequently, the Township presented the
citations to a magisterial district judge and, after a full hearing was conducted,
Coletta was found guilty of eleven citations resulting from the lack of repair to the
residence and the placing of an illegal modular home on the Property. Coletta filed
a timely appeal to the trial court. (R.R. at 1-10, 144, 173-75.)
             By order dated September 30, 2011, the trial court adopted the parties’
stipulation in which Coletta and the Township agreed that: within five days,
Coletta would allow Township employees access to the modular home and primary
dwelling for purposes of inspection; within thirty days, Coletta would file all the
necessary permits regarding the construction and maintenance of the modular
home; and, within sixty days, Coletta would submit a written plan setting forth the
work to be performed on the primary dwelling and a timeline for its completion.
The stipulation order also provided that, if Coletta failed to comply with the




                                          2
agreement, the Township would issue additional citations and seek injunctive
relief. (R.R. at 172-73.)
             On April 12, 2012, the Township filed a complaint, alleging that
Coletta was still residing in the modular home without an occupancy certificate
and failed to repair the dwelling at the Property in violation of Township codes.
The Township requested damages and injunctive relief enjoining Coletta from
occupying the modular home until an occupancy certificate is issued and from
using the Property until the damage to the dwelling is repaired. On that same date,
the Township filed a petition for preliminary injunction, arguing that it had no
available remedy at law because Coletta had taken no action to comply with the
trial court’s stipulation order. (R.R. at 11-12, 133.) Coletta filed preliminary
objections to the complaint and a response to the petition, arguing that the
Township failed to establish the necessary elements for a preliminary injunction.
(R.R. at 15-18.) After two days of hearings, the trial court entered an order on
June 27, 2012, directing Coletta to immediately vacate the Property and enjoining
him from using, occupying, or living at the premises. (R.R. at 99.) Coletta
appealed that order to the Superior Court, and thereafter transferred his appeal to
this Court, which discontinued his action for failure to pay the filing fee. (R.R. at
114-15.)
             On several instances, both parties moved to modify the injunction. By
order dated January 31, 2013, the trial court granted Coletta’s emergency petition
to modify the preliminary injunction to permit him to access the Property for a
twenty-four-hour period to retrieve personal belongings.           The preliminary
injunction resumed at the conclusion of the twenty-four-hour period.
(Supplemental Reproduced Record (S.R.R.) at 1.)



                                         3
             By order dated March 28, 2013, the trial court granted Coletta’s
emergency petition to modify the preliminary injunction to allow him, his counsel,
and insurance adjusters to access the Property for insurance inspection and
appraisal purposes. The preliminary injunction resumed at the conclusion of the
appraisal and inspection but no later than April 1, 2013. (R.R. at 129-30.)
             By order dated August 7, 2013, the trial court granted the Township’s
emergency motion for modification of preliminary injunction to allow the
Township to remove an unauthorized dumpster from the Property. (R.R. at 136-
37.)
             On August 7, 2014, the Township filed an emergency motion for
modification of the preliminary injunction. The Township asserted that the grass at
the Property constituted a hazard because it was exceedingly high and invited
rodents and vermin to the Property, as well as to neighboring properties. The
Township stated that Coletta allowed the Property to deteriorate so significantly
that the damaged structure constituted an attractive nuisance.         Moreover, the
Township asserted that it previously cited Coletta and alerted him through counsel
of the condition of the grass, but Coletta did not respond and has not engaged
anyone to remedy the condition of the Property or requested relief from the
injunction so he could do so himself. The Township requested that the trial court
modify the injunction to allow the Township to perform grass cutting and weed
removal, inspect the damaged structure, and take such action from time to time as
may be necessary to remedy the existing nuisance and prevent a nuisance from
arising in the future. (R.R. at 178.) Coletta did not file an answer to this motion.
             By order dated September 2, 2014, the trial court granted the
Township’s emergency motion for modification of the injunction. The next day,



                                          4
Coletta appealed that order to this Court. (R.R. at 185-90.) On February 3, 2015,
this Court dismissed his appeal for failing to comply with our December 23, 2014
order directing him to file a brief within thirty days. (S.R.R. at 2.)
               On February 10, 2015, Coletta filed a motion to dissolve or modify
the preliminary injunction. Specifically, Coletta sought an order modifying the
trial court’s September 2, 2014 order granting the Township’s request for
emergency modification of the preliminary injunction. Coletta argued that, as
modified, the order is overly broad and that it essentially gives the Township full
possession of the Property with the capacity to destroy buildings thereon without
compensation to Coletta. Coletta also asserted that there is no record evidence
establishing that the structure on the Property constitutes an attractive nuisance and
that the Township has never pleaded the same. Coletta further alleged that the
September 2, 2014 order violated his right to due process under federal and state
constitutions. (R.R. at 206-08.)
               The trial court denied Coletta’s motion and ordered him to pay
$100.00 to the Township to compensate for costs expended defending his frivolous
motion.     Coletta appealed that order to this Court.               In its Pa.R.A.P. 1925(a)
opinion, the trial court characterized Coletta’s arguments as exceedingly weak and
frivolous and stated that they were arguments that Coletta should have made on
appeal of the September 2, 2014 order.                  The trial court concluded that the
Township established all of the elements necessary to warrant injunctive relief1 and

       1
          A party seeking a preliminary injunction must establish all of the following: (1) an
injunction is necessary to prevent immediate and irreparable harm that cannot be adequately
compensated by damages; (2) greater injury would result from refusing an injunction than from
granting it, and, concomitantly, that issuance of an injunction will not substantially harm other
interested parties in the proceedings; (3) a preliminary injunction will properly restore the parties
to their status as it existed immediately prior to the alleged wrongful conduct; (4) the activity
(Footnote continued on next page…)

                                                 5
that Coletta set forth no new or changed circumstances that warrant modification
or dissolution of the injunction. (R.R. at 226-27.)
               On appeal to this Court,2 Coletta argues that the trial court erred in
denying his motion to dissolve or modify the injunction without conducting a
hearing. Specifically, Coletta relies on Rule 1531(e) of the Pennsylvania Rules of
Civil Procedure (Pa.R.C.P.), which states that “[a]fter a preliminary hearing, the
court shall make an order dissolving, continuing or modifying the injunction.”
Coletta also argues that the trial court erred in denying his motion to dissolve or
modify the injunction because no record evidence exists to support the trial court’s
finding that the dwelling on the Property constitutes an attractive nuisance.


                                            Discussion
               Initially, we note that “[t]he correctness of the trial court’s application
of a Rule of Civil Procedure raises a pure question of law.” Harrell v. Pecynski, 11
A.3d 1000, 1003 (Pa. Super. 2011). “This Court exercises de novo review that is
plenary in scope when reviewing pure questions of law.” Lamar Advantage GP
Company, LLC v. City of Pittsburgh, 67 A.3d 156, 158 n.3 (Pa. Cmwlth. 2013).



(continued…)
sought to be restrained is actionable, that the right to relief is clear, and that the wrong is
manifest, or, in other words, must show that it is likely to prevail on the merits; (5) the injunction
is reasonably suited to abate the offending activity; and (6) a preliminary injunction will not
adversely affect the public interest. Summit Towne Centre, Inc. v. Shoe Show of Rocky Mount,
Inc., 828 A.2d 995, 1001 (Pa. 2003).

       2
          Our scope of review is limited to determining whether constitutional rights were
violated, whether an error of law was committed, and whether findings of fact are supported by
substantial evidence. Ellis v. Unemployment Compensation Board of Review, 59 A.3d 1159,
1162 n.2 (Pa. Cmwlth. 2013).



                                                  6
             The fundamental precepts enumerated in Pa.R.C.P. No. 127 govern
the interpretation of our Rules of Civil Procedure. When interpreting a Rule of
Civil Procedure, the principal objective is to ascertain and effectuate the intention
of our Supreme Court. Pa.R.C.P. No. 127(a). If possible, every rule shall be
construed to give effect to all its provisions. Pa.R.C.P. No. 127(b). “When the
words of a rule are clear and free from all ambiguity, the letter of it is not to be
disregarded under the pretext of pursuing its spirit.” Id. When the words of a rule
are not explicit, other matters may be considered to ascertain the Supreme Court’s
intention, such as the mischief to be remedied and the consequences of a particular
interpretation. Pa.R.C.P. No. 127(c).
             In relevant part, Rule 1531 states as follows:
             (a) A court shall issue a preliminary or special injunction
             only after written notice and hearing unless it appears to
             the satisfaction of the court that immediate and
             irreparable injury will be sustained before notice can be
             given or a hearing held, in which case the court may
             issue a preliminary or special injunction without a
             hearing or without notice. In determining whether a
             preliminary or special injunction should be granted and
             whether notice or a hearing should be required, the court
             may act on the basis of the averments of the pleadings or
             petition and may consider affidavits of parties or third
             persons or any other proof which the court may require.
                                         ...
             (c) Any party may move at any time to dissolve an
             injunction.
             (d) An injunction granted without notice to the defendant
             shall be deemed dissolved unless a hearing on the
             continuance of the injunction is held within five days
             after the granting of the injunction or within such other
             time as the parties may agree or as the court upon cause
             shown shall direct.
             (e) After a preliminary hearing, the court shall make an
             order dissolving, continuing, or modifying the injunction.
Pa.R.C.P. No. 1531(a), (c)-(e).


                                          7
             Generally, injunctive relief is an equitable remedy available only in
actions brought in equity. Barcia v. Fenlon, 37 A.3d 1, 5-6 (Pa. Cmwlth. 2012).
The purpose of a preliminary injunction is to preserve the status quo and prevent
imminent and irreparable harm that may occur before the merits of the case can be
heard and resolved. Berger By and Through Berger v. West Jefferson Hill School
District, 669 A.2d 1084, 1085 (Pa. Cmwlth. 1995). Generally, under Rule 1531,
an injunction shall be issued only after written notice and a hearing. See WPNT
Inc. v. Secret Communication Inc., 661 A.2d 409, 410 (Pa. Super. 1995).
However, there is no absolute right to a hearing on a preliminary injunction; it is a
matter of discretion for the trial court. Franklin Decorators, Inc. v. Hende-Jon
Furniture Showrooms, Inc., 489 A.2d 246, 247 (Pa. Super. 1985). A refusal to
grant an evidentiary hearing on a preliminary injunction will only be reversed
when it constitutes an abuse of discretion. Commonwealth v. Schall, 297 A.2d
190, 191-92 (Pa. Cmwlth. 1972).
             A party may move at any time to dissolve an injunction. Pa.R.C.P.
No. 1531(c). An injunction may be modified or dissolved upon a showing of
changed circumstances that have occurred since the issuance of the injunction.
Whibby v. Department of Corrections, 820 A.2d 829, 831 (Pa. Cmwlth. 2003).
The changed circumstances that may warrant dissolution are a change in the
controlling facts on which the injunction rested or a change in the law. Three
Rivers Aluminum Co. v. Brodmerkle, 547 A.2d 814, 816 (Pa. Cmwlth. 1988).
Appellate review of a decision to grant, deny, or continue a preliminary injunction
is limited to determining whether there were any apparently reasonable grounds for
the trial court’s action.   County of Butler v. Local 585, Service Employees
International Union, AFL-CIO, 631 A.2d 1389, 1392 (Pa. Cmwlth. 1993).



                                         8
             The Township submits that the trial court’s decision is correct and that
Coletta misconstrues Rule 1531. The Township argues that: Rule 1531(c) only
authorizes motions to dissolve an injunction, it does nothing more; Rules 1531(d)
and (e) operate in concert; Rule 1531(d) mandates that an enjoined party have an
opportunity to be heard after an ex parte injunction is issued, and Rule 1531(e)
enumerates the actions available to the court after that hearing occurs; and Rule
1531(e)’s reference to a “preliminary hearing” relates to the ex parte injunctions
contemplated by Rule 1531(d). The Township also argues that, because Coletta
presented no new or changed circumstances, there was no practical purpose for the
trial court to conduct a hearing on Coletta’s motion.
             The Township relies on Greater Nanticoke Area Education
Association v. Greater Nanticoke Area School District, 938 A.2d 1177 (Pa.
Cmwlth. 2007), for the proposition that a trial court is not required to conduct a
hearing on a motion to dissolve a preliminary injunction. The appellant in Greater
Nanticoke filed a motion to quash an appeal from an order granting a preliminary
injunction on the ground that it was interlocutory. We held that where a trial court
exercises its authority under Rule 1531(a) to grant a preliminary injunction,
Pa.R.A.P. 311(a)(4) provides the right of an immediate appeal, and therefore, the
trial court’s cancellation of a later scheduled hearing was not relevant to the
finality of the order. Because Greater Nanticoke did not address the issue before
us, the Township’s reliance on that case is misplaced.
             Moreover, we conclude that the plain language of Rule 1531 compels
a contrary result. Rule 1531(d) specifically provides that an injunction issued
without notice shall be dissolved unless a hearing is held within five days of
issuance of the injunction. Subsection (d) mandates that a post-issuance hearing



                                          9
must occur to determine the propriety of an ex parte injunction. The consequence
of the failure to conduct a hearing illustrates the Supreme Court’s clear intent that a
hearing is an essential element for the issuance and continuation of an injunction.
             This intent is further reflected in the plain text of Rule 1531(e), which
provides the options available to the court after a “preliminary hearing” occurs:
“After a preliminary hearing, the court shall make an order dissolving, continuing,
or modifying the injunction.” Pa.R.C.P. No. 1531(e). The language presupposes
that an injunction is already in place.          However, subsection (e) contains no
qualifying language which limits its operation or identifies what variety of
injunction is in place. Because subsection (a) does not require a hearing in every
case, i.e., when a court determines that irreparable injury would occur before
notice could be given or a hearing held, subsection (e) cannot be considered a
response to injunctions issued without a hearing under subsection (a). Moreover,
subsection (e) contains no cross-reference to subsection (d) indicating that its
application is limited only to injunctions issued without notice. Neither does
subsection (d) categorize the hearing which must take place before dissolution
occurs as a “preliminary hearing.” If the intent was that subsection (e) applies only
to ex parte injunctions contemplated by subsection (d), there are a number of basic
textual tools available to achieve that objective that are notably absent here.3
Instead, Rule 1531(e)’s plain language indicates that the hearing requirement is not
strictly limited to Rule 1531(d) because Rule 1531(e) contains no language that
limits its application. An alternative reading imposes an artificial limitation on the

      3
         For example, Rule 1531(e) could have contained an internal cross-reference to Rule
1531(d). Alternatively, the hearing which must occur after an ex parte injunction is issued
pursuant to Rule 1531(d) could be categorized as a “preliminary hearing” rather than a
“hearing.”



                                            10
rule because it injects language that was omitted. When the text of a rule is clear
and unambiguous it may not be disregarded for an alternative reading that is
inconsistent with the rule’s plain language. Pa.R.C.P. No. 127(b); see also Evans
to Use of Roadway Express, Inc. v. D’Iorio, 519 A.2d 983, 984 n.2 (Pa. Super.
1987).
             In Ogontz Controls Company v. Pirkle, 477 A.2d 876 (Pa. Super.
1984), an employer filed a complaint alleging that a former employee violated his
employment contract by using confidential information and trade secrets to
compete with the employer. Upon the employer’s motion, the common pleas court
issued an ex parte injunction against the employee and set a date for a hearing on
the continuance of the injunction within five days in accordance with Rule
1531(d). At the hearing, the employer presented the testimony of several witnesses
and the common pleas court entered an order continuing the preliminary injunction
without allowing the employee to present testimony on his own behalf. The
employee appealed and argued that the common pleas court’s procedure did not
constitute a “hearing” as required under Rule 1531(d).        The Superior Court
determined that the common pleas court’s procedure was defective and denied the
employee his right to a fair hearing under Rule 1531(d), stating that “allowing a
preliminary injunction to stand after a hearing which gave only one party an
opportunity to present evidence is error.” Id. at 879.
             Although factually unlike Coletta’s circumstance because the hearing
at issue in Ogontz was the original hearing to determine the propriety of the ex
parte injunction under Rule 1531(d), the Superior Court’s analysis in Ogontz
underscores the need for an opportunity to participate in an evidentiary hearing
before an injunction may be continued.



                                         11
             Although Rule 1531 authorizes any party to move at any time for
dissolution of an injunction, an injunction may only be dissolved upon a showing
of changed circumstances.       Whibby, 820 A.2d at 831; see also Philadelphia
Firefighters’ Union, Local 22, International Association of Firefighters, AFL-CIO
v. City of Philadelphia, 901 A.2d 560, 570 (Pa. Cmwlth. 2006) (“[a] party seeking
dissolution of a[] preliminary injunction must demonstrate that circumstances have
changed since the issuance of the injunction.”). Our Supreme Court has stated that
a court may dissolve or modify an injunction if: (1) the law, common or statutory,
has changed, been modified or extended; (2) there is a change in the controlling
facts on which the injunction rested; or, (3) in its judicially exercised discretion, it
believes the ends of justice would be served by a modification. Ladner v. Siegel,
148 A. 699, 702 (Pa. 1930).
             A motion to dissolve must assert that the controlling facts underlying
the injunction or the law have changed since the injunction was issued, and
therefore, the injunction is improper. Three Rivers Aluminum Co., 547 A.2d at
816.   The denial of a motion to dissolve without a hearing is, in effect,
authorization to continue the injunction on the basis of evidence presented at the
original hearing. The failure to allow a party to present evidence at a hearing
establishing that changed circumstances exist which warrant dissolution is
analogous to preventing a party from presenting evidence regarding the propriety
of the injunction at the original hearing.
             Here, however, Coletta does not allege changed circumstances, but
rather challenges the trial court’s September 2, 2014 order granting the Township’s
emergency motion. Specifically, in his latest motion to modify the injunction,
Coletta asserts that the September 2, 2014 order is overly broad and unsupported



                                             12
by the record. Coletta does not identify a change in the controlling facts on which
the injunction rests, nor does he point to any change in the law that warrants
dissolution or modification of the injunction. The circumstances Coletta complains
of were set forth in the trial court’s previous order; they do not constitute changed
circumstances which occurred subsequent to the issuance of the injunction as
required to support a modification or dissolution of the injunction.               Coletta’s
pleading contains no actionable allegations that require development or resolution
at a hearing; Coletta offered no legal basis for dissolution or modification. A
hearing on Coletta’s motion would be an exercise in futility because Coletta failed
to allege any changed circumstances to invoke the court’s authority to modify or
dissolve the preliminary injunction.         See County of Butler, 631 A.2d at 1392
(holding that the appellant failed to meets its burden of showing entitlement to
dissolution of a preliminary injunction because the appellant did not allege any
change of circumstances that occurred subsequent to the issuance of the
preliminary injunction). Moreover, unlike the movant in Whibby, Coletta failed to
allege any change in the statutory law governing the subject matter of the
injunction.
               This Court’s unreported decision in Commonwealth ex rel. Corbett v.
Hasan (Pa. Cmwlth., Nos. 150-51 C.D. 2012, filed May 2, 2013), is instructive. In
Hasan, the common pleas court permanently enjoined appellant from violating the
Unfair Trade Practices and Consumer Protection Law4 and entered a final decree
ordering the appellant to forfeit his right to do business in Pennsylvania until he
paid full restitution, refunds, and civil penalties. Approximately nine months after
the final decree was entered, appellant filed a petition to modify the injunction

      4
          Act of December 17, 1968, P.L. 1224, as amended, 73 P.S. §§ 201-1-201-9.3.



                                              13
regarding the forfeiture of his right to do business in Pennsylvania, arguing that
justice would be served if the injunction was modified. The common pleas court
denied the appellant’s petition to modify the injunction without a hearing. On
appeal, this Court stated that the common pleas court’s decision was proper
because the appellant did not allege any changed circumstances that occurred after
the issuance of the injunction which warrant modification. Instead, the appellant
challenged the legality of the underlying injunction itself. We concluded that the
appellant had waived his right to make that argument because he took no action
until nine months after the final decree was issued and his motion was “nothing
more than a belated attack on the underlying validity or propriety” of the common
pleas court’s order issuing the injunction. Slip op. at 4. We held that there was no
basis for a hearing because “it was apparent from the face of the motion that the
relief requested was inappropriate . . . .” Slip op. at 5.
             As Schall advises, a trial court’s determination to refuse to conduct an
evidentiary hearing for purposes of a preliminary injunction will be reversed only
when no valid reason for refusal exists. 297 A.2d at 191-92. Here, Coletta failed
to allege a necessary prerequisite to the relief he requested, i.e., changed
circumstances that occurred subsequent to the issuance of the injunction, which
constitutes a valid reason for the trial court’s refusal to hold a hearing.
             Additionally, we note that Coletta’s own conduct contributed to his
complained of circumstances.        Coletta’s appeal from the original issuance of
injunction was dismissed because Coletta failed to pay the filing fee. (R.R. at 114-
15.) Next, Coletta failed to file an answer to the Township’s emergency motion to
modify the injunction to allow it to access and make changes to the Property.
Similarly, Coletta’s appeal from the September 2, 2014 granting the Township’s



                                           14
emergency motion to modify the injunction was dismissed for his failure to timely
file a brief. (S.R.R. at 2.)
              Moreover, contrary to Coletta’s suggestion, he was not deprived of his
property without a hearing on the propriety of the dispossession in violation of his
constitutional rights. As evidenced by the instant action, he can appeal the trial
court’s determination to this Court for a constitutionally adequate hearing on the
alleged property dispossession. In addition, this Court has held that a preliminary
injunction “concludes no rights and is a final adjudication of nothing.” City of
Philadelphia, 901 A.2d at 565.       Furthermore, “separate and distinct standards
govern a request for preliminary injunction and a request for a permanent
injunction.” City of Chester v. Chester Redevelopment Authority, 686 A.2d 30, 35
(Pa. Cmwlth. 1996).       “[I]t is inappropriate for a court to treat a preliminary
injunction hearing as a final injunction proceeding without providing a full
hearing.” Id. Consequently, Coletta would have an opportunity to dispute the
alleged unlawful dispossession of his property at a full hearing before the
injunction is made final.
              Therefore, we conclude that the default procedure under Rule 1531 is
for the trial court to conduct a hearing when a party moves to dissolve or modify
the existing injunction. However, where, as here, the movant fails to allege a
necessary prerequisite to dissolution, i.e., a change in the facts underlying the
injunction or a change in the law, the trial court has not per se committed an abuse
of discretion and a hearing is not automatically required. A trial court’s decision to
refuse to conduct a hearing will be reversed where there is no valid reason for the
trial court’s determination, i.e., when an abuse of discretion occurs. Schall, 297
A.2d at 191-92.



                                         15
                                    Conclusion
             A reading of Rule 1531 that requires a hearing on a motion to dissolve
an injunction under subsection (c) is consistent with the rule’s plain language. The
Township’s reading promotes a procedure that forecloses the opportunity to
dispute the propriety of continuing an injunction because it bars a movant from
presenting evidence challenging an injunction at a hearing.          Therefore, we
conclude that Rule 1531(e) requires that a hearing occur when a party moves to
dissolve an injunction under Rule 1531(c) and alleges a sufficient change in the
controlling facts underlying the injunction or a change in the law. Here, however,
the trial court’s refusal to conduct a hearing on Coletta’s motion to dissolve the
injunction did not constitute an abuse of discretion because Coletta failed to allege
any changed circumstances.
             Accordingly, the trial court’s decision to deny Coletta’s motion to
modify or dissolve the preliminary injunction is affirmed.



                                           ________________________________
                                           PATRICIA A. McCULLOUGH, Judge




                                         16
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Nether Providence Township            :
                                      :    No. 552 C.D. 2015
            v.                        :
                                      :
David Coletta,                        :
                  Appellant           :


                                   ORDER


            AND NOW, this 5th day of January, 2016, the March 6, 2015 order of
the Court of Common Pleas of Delaware County is affirmed.



                                          ________________________________
                                          PATRICIA A. McCULLOUGH, Judge